TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00505-CV



                                  Gregory Daniels, Appellant

                                                 v.

                                     Edith Funes, Appellee



     FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
      NO. 09-1912-FC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Gregory Daniels filed his notice of appeal on August 25, 2009. The clerk’s

record and reporter’s record were due in this Court on September 8, 2009. On September 30, 2009,

this Court received notice from the Williamson County district clerk’s office that appellant had not

paid or made arrangements to pay for the clerk’s record. On October 6, 2009, the clerk of this Court

sent notice to appellant that this appeal would be dismissed for want of prosecution if he did not

respond to this Court’s notice on or before October 16, 2009. See Tex. R. App. P. 37.3(b). To date,

appellant has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3(b), (c).
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: December 2, 2009




                                              2